Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 1 of 16 PageID 1020



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 RODNEY T. PETERSON,

            Plaintiff,

 v.                                      Case No:   2:19-cv-566-FtM-29NPM

 COMMISSIONER       OF       SOCIAL
 SECURITY,

            Defendant.


                                OPINION AND ORDER

        This     matter    is   before    the   Court   on   consideration   of

 Magistrate Judge Nicholas P. Mizell’s Report and Recommendation

 (Doc. #19), filed on September 25, 2020, recommending that the

 Decision   of    the     Commissioner     be   affirmed.     Plaintiff   filed

 Objections to the United States Magistrate Judge’s Report and

 Recommendation (Doc. #20) on October 9, 2020, and a Notice of

 Correction (Doc. #22) on November 13, 2020.                 The Commissioner

 filed a Response (Doc. #21) on October 23, 2020.             For the reasons

 set forth below, the objections are overruled and the Decision of

 the Commissioner is affirmed.

                                           I.

       The Court adopts and incorporates in full the portions of the

 Report and Recommendation discussing eligibility under the Social

 Security Act, the procedural history of the case, the summary of
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 2 of 16 PageID 1021



 the Administrative Law Judge’s (ALJ) Decision, the outline of the

 issues, and the discussion of the standards of review. (Doc. #19,

 pp. 1-6.)

       At Step Four of the familiar five-step evaluation process,

 the ALJ determines a claimant’s “residual functional capacity”

 (RFC).    RFC “is an assessment, based upon all of the relevant

 evidence, of a claimant's remaining ability to do work despite

 [his] impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

 Cir. 1997).     Here, the ALJ found that plaintiff had the RFC to

 perform “light work”, but with thirteen (13) restrictions:

             claimant has the residual functional capacity
             to perform light work as defined in 20 [C.F.R.
             §] 416.967(b) except he can perform no more
             than frequent forward reaching with the left
             upper extremity, and no overhead reaching with
             the left upper extremity. The claimant can
             only frequently, as opposed to constantly,
             stoop; only occasionally balance, kneel,
             crawl, and climb ramps or stairs; and never
             crouch or climb ladders, ropes, or scaffolds.
             The claimant must also avoid concentrated
             exposure to extreme cold, wetness, vibration,
             and workplace hazards, including dangerous
             moving machinery and unprotected heights.
             Additionally, the claimant is limited to
             performing simple, routine, repetitive tasks
             that do not involve reading over the fourth
             grade level. The claimant can have no more
             than occasional interaction with supervisors,
             coworkers, and the general public. The
             claimant can also tolerate no more than
             occasional    work    setting    or    process
             adjustments.




                                    - 2 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 3 of 16 PageID 1022



 (Tr. 19).      With this RFC, the ALJ determined plaintiff could not

 perform his “past relevant work,” and therefore proceeded to Step

 Five.

        At Step Five, the burden of going forward shifts to the

 Commissioner to show that significant numbers of other jobs exist

 in the national economy which the claimant can perform given his

 RFC.       To make this showing, the Commissioner may take judicial

 notice of jobs data from certain sources, including the Department

 of Labor’s Dictionary of Occupational Titles (DOT), or may use the

 services of a vocational expert or other specialist, or both. 1

 Sometimes, there is an apparent conflict between the DOT and the

 testimony of a vocational expert.         When this occurs, there is “an

 affirmative duty on the ALJs to identify apparent conflicts, ask

 the VE about them, and explain how the conflict was resolved in

 the ALJ’s final decision.”       Washington v. Comm'r of Soc. Sec., 906

 F.3d 1353, 1365 (11th Cir. 2018).

        Here, the ALJ relied upon the testimony of a vocational expert

 and the DOT at Step Five of the sequential evaluation.                The ALJ

 found that      three   jobs   existed   in   significant   numbers   in   the

 national economy which plaintiff could perform - marker, cleaner,




        1
        Although not relevant here, in some cases the Commissioner
 may also rely on the Medical Vocational Guidelines.




                                     - 3 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 4 of 16 PageID 1023



 and    advertising    distributor.       The     ALJ   therefore       determined

 plaintiff was not under a disability as of the pertinent date.                   In

 due course, this became the final Decision of the Commissioner.

                                          II.

       Plaintiff      raised   three     grounds    for    reversal       of     the

 Commissioner’s       Decision,   each    relating      either     to    the    RFC

 determination or the failure to comply with Washington.                         The

 Magistrate Judge ruled against plaintiff on each claim of error,

 and recommended that the decision of the Commissioner be affirmed.

 Plaintiff filed specific objections as to each ruling and the

 recommendation,      and   therefore    the    district   court    reviews      the

 issues de novo.        28 U.S.C. § 636(b)(1) (“A judge of the court

 shall make a de novo determination of those portions of the report

 or    specified   proposed    findings    or     recommendations       to     which

 objection is made.”).

       A. Failure to Resolve Conflicts Between DOT and VE

       Plaintiff argues that there were apparent conflicts between

 the testimony of the vocational expert and the DOT requirements

 for each of the three jobs the ALJ concluded plaintiff could

 perform.    Despite these apparent conflicts, plaintiff asserts, the

 ALJ failed to fulfill the affirmative obligations imposed by

 Washington, 906 F.3d at 1365, and therefore the Commissioner’s




                                       - 4 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 5 of 16 PageID 1024



 Decision is not supported by substantial evidence.                         The Court

 addresses each job.

       (1)     Cleaner, Housekeeper

       The     DOT’s      classification        of    the     relevant       “cleaner,

 housekeeper” job, DOT 323.687-014, provides that “crouching” is

 “occasionally” required.            (Tr. 409.)      But “never crouch” was one

 of   the    RFC    restrictions     determined      by     the   ALJ.      (Tr.     19.)

 Plaintiff      asserts    there      was   a   conflict      between       the     DOT’s

 “occasional” crouching requirement and the vocational expert’s

 testimony that plaintiff could work as a cleaner despite an RFC

 restriction that he could “never crouch.”                  This apparent conflict

 required the ALJ to comply with the Washington obligations, which

 was not done.

       There       was   certainly     an   inconsistency         between     the     DOT

 requirement and the vocational expert’s testimony, and the ALJ did

 not address or resolve this inconsistency.                  The Magistrate Judge

 found, however, that

               any   failure   to   resolve   this   apparent
               inconsistency between the vocational expert
               and the DOT is harmless because there is no
               apparent and unresolved conflict concerning
               the    other   representational    occupations
               identified by the expert. Wooten v. Comm’r of
               Soc. Sec., 787 F. App’x 671, 674 (11th Cir.
               2019) (holding that even if there had been an
               inconsistency between the vocational expert’s
               testimony and the DOT, the ALJ’s error was
               harmless when the vocational expert identified




                                        - 5 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 6 of 16 PageID 1025



              other jobs existed in significant numbers in
              the national economy Plaintiff could perform)

 (Doc. #19, pp. 8-9.)           The Commissioner’s Response does not assert

 that cleaner is a job which plaintiff can perform, relying only on

 marker and advertising distributer.                    (Doc. #21, p. 4.)            The

 Eleventh     Circuit      has    previously         applied    the       harmless-error

 doctrine in social security disability cases.                       Zoslow v. Comm'r

 of Soc. Sec., 778 F. App’x 762, 764 (11th Cir. 2019) (citing Diorio

 v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)).                          The harmless

 error finding is only accurate, however, if there was no reversible

 error as to the marker and advertising distributer jobs.                        For the

 reasons     set   forth    below,      the    Court     finds       no   such   errors.

 Therefore, the Court determines that the failure to resolve the

 apparent    conflict      as    to   the    cleaner    job    was    harmless    error.

 Plaintiff’s objection is overruled.

       (2)    Marker

       The DOT’s classification of the “marker” job, DOT 209.587-

 034, requires a reasoning level of 2.                   A GED reasoning level of

 two requires the ability to “[a]pply commonsense understanding, to

 carry out detailed but uninvolved written [or] oral instructions.

 Deal with problems involving a few concrete variables in or from

 standardized situations.” (Tr. 386.) The RFC determined by the ALJ

 limited     plaintiff     to    performing         “simple,   routine,      repetitive




                                            - 6 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 7 of 16 PageID 1026



 tasks.” (Tr. 19.)      Plaintiff asserts that a reasoning level of 2

 requires   more    than   the   ability   to   perform   “simple,    routine,

 repetitive tasks,” resulting in conflict between the DOT and the

 vocational expert’s testimony that plaintiff could work as a

 marker.    As a result, plaintiff argues, this conflict required the

 ALJ to fulfill the Washington obligations, which was not done.

       The Magistrate Judge found there was no conflict between

 reasoning level 2 and performing “simple, routine, repetitive

 tasks,”    and    therefore     the   Washington   obligations      were   not

 triggered.

             As for the purported conflict between an RFC
             limitation to simple, routine, repetitive
             tasks, and the DOT’s description of jobs
             within the occupation of marker as having a
             Level 2 reasoning classification—which means
             the jobs entail applying common sense to carry
             out detailed but uninvolved instructions, and
             dealing with a few concrete variables in
             standardized situations—the Eleventh Circuit
             has examined this contention and found no
             conflict. See Valdez v. Comm’r of Soc. Sec.,
             — F. App’x —, No. 19-13052, 2020 WL 1951406,
             *3 (Apr. 23, 2020) (jobs with a DOT Level 2
             reasoning are not inconsistent with an RFC
             limitation to simple, routine, and repetitive
             work); see also Lawrence v. Saul, 941 F.3d
             140, 144 n.8 (4th Cir. 2019) (joining “every
             other circuit to consider the issue” and
             finding no apparent conflict between “simple,
             routine, repetitive” and Level 2 reasoning).

 (Doc. #19, p. 8.)




                                       - 7 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 8 of 16 PageID 1027



       Plaintiff argues that Valdez was simply dicta, and that the

 more recent Albra v. Acting Comm'r of Soc. Sec., 825 F. App’x 704,

 708   (11th      Cir.   2020)    supports    the    existence    of    an   apparent

 conflict.        The Commissioner responds that Valdez was not dicta,

 citing a Middle District of Florida opinion finding it to be a

 holding, and that Albra is “unavailing.”                 (Doc. #21, p. 4.)         Both

 Valdez     and    Albra   are    unpublished       Eleventh   Circuit       opinions.

 Unpublished       opinions      are   not   controlling     authority,       and    are

 persuasive only insofar as their legal analysis warrants.                     United

 States v. Rodriquez–Lopez, 363 F.3d 1134, 1138 n.4 (11th Cir.

 2004).

       An    “apparent        conflict”      is     one   “that    is    reasonably

 ascertainable or evident from a review of the DOT and the VE's

 testimony.” Washington, 906 F.3d at 1365.                     “At a minimum, a

 conflict is apparent if a reasonable comparison of the DOT with

 the VE's testimony suggests that there is a discrepancy, even if,

 after further investigation, that turns out not to be the case.”

 Id. “The failure to properly discharge this duty means the ALJ's

 decision is not supported by substantial evidence.” Id. at 1362.

 In the absence of binding authority, the Court finds Lawrence and

 the cases cited therein to be persuasive.                There were no “apparent

 conflict” between a GED Reasoning Level of 2 and the ability to




                                         - 8 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 9 of 16 PageID 1028



 perform “simple, routine, and repetitive tasks.”            Therefore, the

 Court overrules plaintiff’s objection.

       (3)    Advertising Distributor

       The DOT’s definition of an advertising material distributor

 is   one     who   “[d]istributes      advertising    material,    such    as

 merchandise samples, handbills, and coupons, from house to house,

 to business establishments, or to persons on the street, following

 oral instructions, street maps, or address lists.”            DOT 230.687-

 010; Tr. 421.       Plaintiff argues that this constant exposure to

 weather     is   inconsistent   with   the   RFC’s   limitation   to   “avoid

 concentrated exposure to extreme cold [or] wetness.” (Tr. 19.)

 This conflict, plaintiff argues, required the ALJ to comply with

 the Washington obligations, which was not done.

       The Magistrate Judge found no apparent conflict, stating

              a review of the DOT’s occupational definition
              reveals that “extreme cold,” “wet and/or
              humid,” and “exposure to weather” are three
              separate characteristics among many (such as
              noise, vibration, radiation, electric shock,
              and others), and that the DOT classifies both
              extreme cold and wetness as conditions that do
              not exist for jobs within this occupation. DOT
              230.687-010, 1991 WL 672162. This conveys that
              cold or wet conditions refer to something
              other than weather-related conditions, and so
              there is no conflict between the DOT and the
              RFC concerning this occupation.

 (Doc. #19, pp. 7-8.)




                                     - 9 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 10 of 16 PageID 1029



       While an advertising material distributor by definition has

 constant exposure to weather, such exposure is not apparently

 inconsistent       with     the    RFC   limitation    to     “avoid    concentrated

 exposure     to    extreme        cold   [or]     wetness.”       DOT    230.687.010

 specifically states that the job does not involve extreme heat,

 wet and/or humid conditions, vibration, or atmospheric conditions.

 (Tr. 424.)        The vocational expert did not disagree.                    The ALJ’s

 hypothetical question included avoiding concentrated exposures to

 extremes    of     cold,    wetness,      vibration,    and     hazards,      and   the

 vocational expert included advertising material distributor as

 such a job.       (Doc. #14-3, Tr. 100-01.)            The Court finds there is

 no conflict between the DOT requirements and the testimony of the

 vocational        expert,    and      therefore     plaintiff’s        objection     is

 overruled.

       B. Lack of Spelling Ability As RFC Component

       Plaintiff asserts that the ALJ erred by not including a less-

 than-kindergarten-equivalent             spelling     limitation        in    the   RFC

 determination       and     the     hypothetical      questions    posed       to   the

 vocational expert.          Based on this omission, plaintiff asserts that

 the ALJ’s RFC and Step Five determinations are not supported by

 substantial evidence.             (Doc. #20, pp. 4-5.)

       The Magistrate Judge stated:




                                          - 10 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 11 of 16 PageID 1030



             In light of the overall record, the omission
             of a spelling limitation to the less than
             kindergarten level does not render either the
             RFC or the vocational expert’s testimony
             unsupported by substantial evidence. Indeed,
             that indication was contradicted by the
             finding that Plaintiff could read at a fourth-
             grade level, his obtaining an IQ score of 93
             when in the fifth grade, and his attending
             school through at least the tenth grade. (Tr.,
             p. 20). And as the ALJ summarized, “the record
             is    replete     with     observations    from
             [Plaintiff’s]     treating     and    examining
             providers noting . . . average apparent
             intellect” (Id., p. 25). Further, because it
             was consistent with the medical evidence and
             the record as a whole, the ALJ appropriately
             gave great weight to the psychological
             consultant’s    conclusion     that   Plaintiff
             retained the capacity “to meet the mental
             demands of a simple vocation on a sustained
             basis.” (Id., p. 26). On balance, a spelling
             limitation to less than kindergarten level
             appears unsupported by the record.

             Even if a spelling limitation should have been
             included in either the RFC or the hypothetical
             posed to the vocational expert, any error was
             harmless and the ALJ’s step-five determination
             remains supported by substantial evidence for
             two reasons. First, the job descriptions for
             the representative occupations identified by
             the vocational expert do not suggest that any
             particular level of spelling ability is
             required.   For   instance,  the   advertising
             distributor jobs do not entail drafting or
             composing any advertising material, but only
             distributing material prepared by others. DOT
             230.687-010, 1991 WL 672162. And markers
             generally attach price tickets to articles of
             merchandise. DOT 209.587-034, 1991 WL 671802.
             Second, Plaintiff has not demonstrated that
             any spelling limitation would somehow reduce
             the number of jobs otherwise available to him
             in these or similar occupations to something




                                    - 11 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 12 of 16 PageID 1031



             less than a significant number. See Washington
             v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359
             (11th Cir. 2018) (finding that if at step
             five, the Commissioner meets the burden of
             showing jobs exist in significant numbers in
             the national economy, “the burden shifts back
             to the claimant to prove she is unable to
             perform    the   jobs    suggested    by   the
             [Commissioner].” (citation omitted)).

 (Doc. #19, pp. 11-12.)

       Plaintiff relies on the November 2017 report of clinical

 psychologist    Mabel   Lopez,    Ph.D.,    which   reported   a   less    than

 kindergarten level for spelling and math. 2         Plaintiff asserts that

 this required the ALJ to include a spelling limitation in the RFC

 and the questions to the vocational expert.

       While there is record-evidence which could support such a

 limitation, the issue is whether there is substantial evidence to

 support the ALJ’s failure to include the spelling limitation in

 the   RFC   determination   and   the   hypothetical    questions     to   the

 vocational expert.      The issue is not whether there is some evidence

 which would support such a spelling limitation, but whether there

 was substantial evidence supporting the ALJ’s determination to

 omit such a limitation.       The Court does not reweigh the evidence

 or substitute its own judgment for that of the Commissioner “If

 the Commissioner's decision is supported by substantial evidence


       2Plaintiff has not filed an objection to the Magistrate
 Judge’s treatment of the math level.




                                    - 12 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 13 of 16 PageID 1032



 we must affirm, even if the proof preponderates against it.”                  Miles

 v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

       The Court agrees with the Magistrate Judge that there was

 substantial evidence to support the failure to include a spelling

 limitation in the RFC and the questions to the vocational expert.

 Additionally, the Court agrees that even if such a limitation was

 required,     its   omission       in    this     case    was    harmless    error.

 Therefore, plaintiff’s objection is overruled.

       C. “Limited” Education or Functionally Illiterate?

       Plaintiff argues that the ALJ’s finding that plaintiff has a

 “limited” education is not supported by substantial evidence.

 Plaintiff    asserts     that   an      ability   to     spell   at   less   than    a

 Kindergarten     level    suggests        that    plaintiff      is   functionally

 illiterate.    (Doc. #20, pp. 5-6.)

       The   Magistrate     Judge     summarized        plaintiff’s    argument      as

 follows:

             Plaintiff argues the ALJ erred in finding
             Plaintiff had a limited education and should
             have    found    Plaintiff    illiterate    or
             functionally illiterate. (Doc. 18, pp. 28-29).
             Plaintiff relies on Dr. Lopez’s finding
             Plaintiff has a 6.5 grade equivalent for word
             reading, 4.6 grade equivalent for sentence
             comprehension,   less   than  a   kindergarten
             equivalent for spelling and math, and a 4.6
             grade equivalent for a composite reading
             score. (Id.).




                                         - 13 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 14 of 16 PageID 1033



 (Doc. #19, p. 13.)     The Magistrate Judge then correctly set forth

 the regulatory definition of illiteracy:

             Under the regulations, “[i]lliteracy means the
             inability to read or write. We consider
             someone illiterate if the person cannot read
             or write a simple message such as instructions
             or inventory lists even though the person can
             sign his or her name. Generally, an illiterate
             person has had little or no formal schooling.”
             20 C.F.R. § 1564(b)(1).

 (Doc. #19, pp. 13-14.)

        In evaluating a claimant's education, formal schooling or

 training is the primary factor, but the ALJ may also consider past

 work   experience     and   responsibilities,     daily     activities,   and

 hobbies. 20 C.F.R. §§ 404.1564(a), 416.964(a). “The term education

 also includes how well [the claimant] is able to communicate in

 English.”    Thomas v. Comm'r of Soc. Sec., 497 F. App'x 916, 918

 (11th Cir. 2012) (citing Id. at §§ 404.1564(b), 416.964(b)). A

 claimant who is determined to have a “limited education” has

 “ability in reasoning, arithmetic, and language skills, but not

 enough to . . . do most of the more complex job duties needed in

 semi-skilled     or   skilled    jobs.”     Id.   at   §§   404.1564(b)(3),

 416.964(b)(3).

        The Magistrate Judge concluded that there was substantial

 evidence supporting the ALJ’s limited education finding.                  The

 evidence showed plaintiff can read at the 4th grade level; can read




                                    - 14 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 15 of 16 PageID 1034



 and understand English and write more than his name in English;

 and engaged “in several activities that demonstrate his capacity

 to   read,        write,   follow    instructions         and   perform   basic   math

 calculations, including driving, riding a motorcycle, preparing

 meals and doing laundry.”                  (Doc. #19, p. 14.)           The ALJ also

 considered plaintiff’s full-scale IQ score of 63 in November 2017,

 and the prior IQ of 93; that plaintiff left school after completing

 the Tenth Grade with mostly D and F grades; that plaintiff reported

 significant challenges and limitations in reading and writing

 (id., Tr. 19-20); the consultative examination by Dr. Kasprzak as

 to plaintiff’s intellectual ability in the intellectual disorder

 range (id., Tr. 23); and the evaluation of Dr. Lopez (id., Tr.

 24).        The    Court   concludes       there    was   substantial     evidence   to

 support      the     finding    of     a    limited       education.       Therefore,

 Plaintiff’s objection is overruled.

        Accordingly, it is now

        ORDERED:

        1.     The Report and Recommendation (Doc. #19) is accepted and

 adopted by the Court as set forth above.

        2.     Plaintiff's Objections (Doc. #20) are OVERRULED.

        3.     The Decision of the Commissioner of Social Security is

 affirmed.




                                            - 15 -
Case 2:19-cv-00566-JES-NPM Document 23 Filed 11/16/20 Page 16 of 16 PageID 1035



       4.    The Clerk of the Court shall enter judgment accordingly

 and close the file.

       DONE and ORDERED at Fort Myers, Florida, this             16th    day

 of November, 2020.




 Copies:
 Hon. Nicholas P. Mizell
 U.S. Magistrate Judge

 Counsel of Record




                                    - 16 -
